DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on: 06/30/2021; 12/20/2021; 04/26/2022; 05/05/2022; 06/02/2022 & 08/01/2022  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the number “35222115” below the Abstract paragraph needs to be deleted. Correction is required. See MPEP § 608.01(b).
Claim Objections
Appropriate correction is required for following informalities:
Claim 1 & 9 is objected to because in line 2, the claim recites “a tower” twice. The claim should recite “the tower” in the second instance of such recitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim 2 is re rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the rectangular opening”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gadowskyi (WO 2021/260450). 
Regarding Claim 1, Gadowskyi disclose an elevator cage [30] for use in an energy storage and delivery system [Gravitational Electromechanical Battery] to move blocks [blocks] between a lower elevation of a tower [1] and a higher elevation of a tower [1] to store energy and to move blocks [blocks] between a higher elevation of the tower [1] and a lower elevation of the tower [1] under force of gravity to generate electricity [Gravitational Electromechanical Battery that accumulates energy by lifting a large number of blocks (16) to a height and subsequent generation of electrical energy during the lowering of blocks under the influence of gravity] (FIG. 1, Abstract), the elevator cage [30] comprising:
a top support [now referred as reference A – “top support” from the rectangular platform of 30] (FIG. 1, Claim 1; an elevator in the form of a movable rectangular platform);
a pair of side supports [now referred as reference B – “pair of side supports” (right and left side supports) from the rectangular platform of 30] attached to and extending transverse to the top support [A] (FIG. 5, Claim 1; an elevator in the form of a movable rectangular platform that can move vertically along the trackways, which are located on the lateral ends of the vertical parallel walls);
a bottom support [now referred as reference C – “bottom support” from the rectangular platform of 30] attached to and extending transverse to the pair of side supports [B], the top support [A], pair of side supports [B] and bottom support [C] defining an opening [now referred as reference D – 30 is hollow inside 30, therefore “defines an opening” based on that hollow is “an opening”] generally corresponding with a shape of the block [30 “generally corresponding with a shape” 16] (FIG. 1, Claim 1.); and
one or more pairs of track portions [trackways] attached to the pair of side supports [C] and extending transverse to the side supports [C], each of the one or more pair of track portions [trackways]  configured to align with a pair of beams [vertical parallel walls of left and right side “2”] of a row in the tower [1] to allow transfer of a block [block] from the pair of beams [left and right side 2] to the pair of track portions (FIG. 5, Claim 1; an elevator in the form of a movable rectangular platform that can move vertically along the trackways, which are located on the lateral ends of the vertical parallel walls).
Regarding Claim 2, Gadowskyi disclose the elevator cage of claim 1 [see rejected Claim 1],
wherein the rectangular opening [refer to “D” above] is a square opening [an elevator in the form of a movable rectangular platform] (Claim 1).
Regarding Claim 3, Gadowskyi disclose the elevator cage of claim 1 [see rejected Claim 1],
wherein the top support [A], bottom support [C] and pair of side supports [B] define a front opening and a rear opening [D] in the elevator cage [30] (FIG. 1 shows with “openings” in all sides of the cage).
Regarding Claim 4, Gadowskyi disclose the elevator cage of claim 1 [see rejected Claim 1], 
wherein the bottom support [C] comprises one or more rails [The elevator 30 moves vertically along the trackways. The trackways are located on the lateral ends of the vertical parallel walls 2, on the lateral surface of pedestal 1 and on the lateral surface of the pit 25)] (FIG. 1, ¶ [0045]).
Regarding Claim 5, Gadowskyi disclose the elevator cage of claim 1 [see rejected Claim 1],
wherein each of pair of the side supports comprises one or more rails [an elevator in the form of a movable rectangular platform that can move vertically along the trackways, which are located on the lateral ends of the vertical parallel walls, on the lateral surface of the pedestal, on the lateral surface of the pit] (FIG. 1, Claim 1).
Regarding Claim 6, Gadowskyi disclose the elevator cage of claim 1 [see rejected Claim 1],
 wherein the one or more pairs of track portions are a plurality of pairs of track portions spaced vertically apart from each other so that each pair of track portions aligns with the pair of beams of a row of the frame, each of the plurality of pairs of track portions configured to support a block thereon [an elevator in the form of a movable rectangular platform that can move vertically along the trackways, which are located on the lateral ends of the vertical parallel walls, on the lateral surface of the pedestal, on the lateral surface of the pit] (FIG. 1, Claim 1).
Regarding Claim 7, Gadowskyi disclose the elevator cage of claim 1 [see rejected Claim 1], 
wherein the one or more pairs of track portions is one pair of track portions [an elevator in the form of a movable rectangular platform that can move vertically along the trackways, which are located on the lateral ends of the vertical parallel walls, on the lateral surface of the pedestal, on the lateral surface of the pit] (FIG. 1, Claim 1).
Regarding Claim 8, Gadowskyi disclose the elevator cage of claim 1 [see rejected Claim 1], 
wherein each track portion of the one or more pair of track portions has a longitudinal channel between a top surface and a bottom surface of the track portion, the longitudinal channels of the one or more pairs of track portions configured to align with corresponding channels of the beams to facilitate transfer of a block between the beams and the track portions [an elevator in the form of a movable rectangular platform that can move vertically along the trackways, which are located on the lateral ends of the vertical parallel walls, on the lateral surface of the pedestal, on the lateral surface of the pit] (FIG. 1, Claim 1).
Regarding Claim 9, Gadowskyi disclose an elevator cage [30] for use in an energy storage and delivery system [Gravitational Electromechanical Battery] to move blocks [blocks] between a lower elevation of a tower [1] and a higher elevation of a tower [1] to store energy and to move blocks [blocks] between the higher elevation of the tower [1] and the lower elevation of the tower [1] under force of gravity to generate electricity [Gravitational Electromechanical Battery that accumulates energy by lifting a large number of blocks (16) to a height and subsequent generation of electrical energy during the lowering of blocks under the influence of gravity] (FIG. 1, Abstract), the elevator cage [30] comprising: 
a top support [A] (FIG. 1, Claim 1; an elevator in the form of a movable rectangular platform); 
a frame [movable rectangular platform] that includes a rear support [“rear support” of movable rectangular platform] that extends along a plane and one or more side arms [2] attached to the rear support [“rear support” of movable rectangular platform] and that extend transverse to the rear support [“rear support” of movable rectangular platform] (FIG. 1, Claim 1); and 
one or more actuatable supports [trackways] movably coupled to the rear support  [“rear support” of movable rectangular platform] and configured to move between a retracted position where the one or more actuatable supports extend [trackways]  transversely relative to the side arms [vertical parallel walls] and an extended position where the one or more actuatable supports [trackways] extend transversely relative to the plane of the rear support [“rear support” of movable rectangular platform], the one or more actuatable supports [trackways]  in the extended position configured to support a bottom of a block thereon when the block is adjacent the rear support [“rear support” of movable rectangular platform] (FIG. 1, Claim 1; an elevator in the form of a movable rectangular platform that can move vertically along the trackways, which are located on the lateral ends of the vertical parallel walls).
Regarding Claim 10, Gadowskyi disclose the elevator cage of claim 9 [see rejected Claim 9],
wherein the one or more actuatable supports are a pair of actuatable supports that in the extended position are configured to contact and support a bottom of a block [“rear support” of movable rectangular platform] (FIG. 1, Claim 1; an elevator in the form of a movable rectangular platform that can move vertically along the trackways, which are located on the lateral ends of the vertical parallel walls).
Regarding Claim 11, Gadowskyi disclose the elevator cage of claim 9 [see rejected Claim 9], 
wherein the one or more actuatable supports are a plurality of pairs of actuatable supports spaced vertically apart from each other so that each pair of actuatable supports generally aligns with a pair of beams of a row of the frame, each of the plurality of pairs of actuatable supports configured to support a block thereon [“rear support” of movable rectangular platform] (FIG. 1, Claim 1; an elevator in the form of a movable rectangular platform that can move vertically along the trackways, which are located on the lateral ends of the vertical parallel walls).



Regarding Claim 12, Gadowskyi disclose the system of claim 9 [see rejected Claim 9], 
wherein the one or more side arms are one or more pairs of side arms, each pair of side arms extending from opposite sides of the rear support [“rear support” of movable rectangular platform] (FIG. 1, Claim 1; an elevator in the form of a movable rectangular platform that can move vertically along the trackways, which are located on the lateral ends of the vertical parallel walls).
Regarding Claim 13, Gadowskyi disclose the system of claim 9 [see rejected Claim 9], 
wherein the rear support has a rectangular shape [refer to D above] (Claim 1).
Regarding Claim 14, Gadowskyi disclose the system of claim 13 [see rejected Claim 13], 
wherein the rear support has a square shape [refer to D above] (Claim 1).
Regarding Claim 15, Gadowskyi disclose the system of claim 9 [see rejected Claim 9] 
wherein the rear support has a shape generally corresponding to a shape of the block [refer to D above] (Claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fraenkel (GB 2,585,124) disclose a suspended platform system for providing a load bearing platform within a shaft for weights of a gravity-based energy storage system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832